Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement (this “Amendment”) dated as of August
2, 2006, is made by and among BARNES & NOBLE, INC., a Delaware corporation (the
“Company” and a “Borrower”), CERTAIN SUBSIDIARIES OF THE COMPANY, as Designated
Co-Borrowers (each a “Borrower”, and collectively with the Company, the
“Borrowers”), BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement described below) (in such capacity, the “Administrative Agent”), each
of the Lenders under such Credit Agreement (collectively, the “Lenders”) and
each of the Guarantors (as defined in the Credit Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Administrative Agent, Bank of America, as Swing Line
Lender and L/C Issuer, JPMorgan Chase Bank, N.A., as Syndication Agent, Citicorp
USA, Inc., ING Capital LLC, SunTrust Bank, and Wachovia Bank, National
Association, as Documentation Agents, and the Lenders have entered into that
certain Credit Agreement dated as of June 17, 2005 (the “Credit Agreement”
capitalized terms used in this Amendment not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrowers a revolving credit
facility with letter of credit and swing line subfacilities; and

WHEREAS, each of the Guarantors has entered into the Subsidiary Guaranty
Agreement pursuant to which it has guaranteed the payment and performance of the
obligations of the Borrowers under the Credit Agreement and the other Loan
Documents; and

WHEREAS, the Borrowers have advised the Administrative Agent and the Lenders
that they desire to amend certain provisions of the Credit Agreement to (i)
amend the definition of Applicable Rate and (ii) extend the Maturity Date, in
each case as more particularly set forth below, and the Administrative Agent and
the Lenders are willing to effect such amendment on the terms and conditions
contained in this Amendment;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.            Amendments to Credit Agreement. Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:

(a)          The definition of “Applicable Rate” in Section 1.01 is deleted in
its entirety and the following is inserted in lieu thereof:

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Fixed Charge Coverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(b):

 

C796875 (Conformed Copy)

 



 

 

Applicable Rate

 

Prici ng Level

Consolidated
Fixed Charge Coverage Ratio

Commitment Fee

Eurodollar
Rate +
––––––––––
or

Standby Letters of
Credit

 

 

 

Commercial Letters of Credit

Base Rate
+

1

>3.00

0.100%

0.500%

0.2500%

0.000%

2

>2.25 but <3.00

0.125%

0.625%

0.3125%

0.000%

3

>1.85 but <2.25

0.150%

0.750%

0.3750%

0.000%

4

< 1.85

0.200%

1.000%

0.5000%

0.000%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Fixed Charge Coverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the first
Business Day after the date of delivery to the Administrative Agent of such
Compliance Certificate. The Applicable Rate in effect from the First Amendment
Effective Date through September 30, 2006 shall be determined based upon Pricing
Level 2.

(b)          The following definition of “First Amendment Effective Date” is
hereby added to Section 1.01:

“First Amendment Effective Date” means August 2, 2006.

(c)          The definition of “Maturity Date” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

“Maturity Date” means July 31, 2011.

2.            Effectiveness; Conditions Precedent. The effectiveness of this
Amendment and the amendments to the Credit Agreement herein provided are subject
to the satisfaction of the following conditions precedent:

(a)           the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

(i)           counterparts of this Amendment, duly executed by each Borrower,
the Administrative Agent, each Guarantor and each of the Lenders;

 

 

C796875 (Conformed Copy)

2

 



 

 

(ii)          such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent,
the L/C Issuer or any Lender shall reasonably request;

(b)          the Borrower shall have paid the fees in the amounts and at the
times specified in the letter agreement, dated as of July 12, 2006, among the
Company, the Administrative Agent, Banc of America Securities LLC, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities Inc. (the “Amendment Engagement
Letter”); and

(c)           all fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent
estimated to date) shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

3.            Consent of the Guarantors. Each Guarantor hereby consents,
acknowledges and agrees to the amendments set forth herein and hereby confirms
and ratifies in all respects the Subsidiary Guaranty Agreement (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment and
the amendments contemplated hereby) and the enforceability of the Subsidiary
Guaranty Agreement against such Guarantor in accordance with its terms.

4.            Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Amendment, each Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

(a)           Before and after giving effect to this Amendment, (A) the
representations and warranties contained in Article V of the Credit Agreement
and in the other Loan Documents are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and
(B) no Default exists.

(b)          Since the date of the most recent financial reports of the Company
and its Subsidiaries delivered pursuant to Section 6.01(a) of the Credit
Agreement, no act, event, condition or circumstance has occurred or arisen
which, singly or in the aggregate with one or more other acts, events,
occurrences or conditions (whenever occurring or arising), has had or could
reasonably be expected to have a Material Adverse Effect;

(c)          The Persons appearing as Guarantors on the signature pages to this
Amendment constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to the Subsidiary Guaranty Agreement as a
Guarantor; and

 

 

C796875 (Conformed Copy)

3

 



 

 

(d)          This Amendment has been duly authorized, executed and delivered by
each Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of each such party, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally.

5.            Entire Agreement. This Amendment, together with the Amendment
Engagement Letter and the Loan Documents (collectively, the “Relevant
Documents”), sets forth the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 10.01 of the Credit Agreement.

6.            Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms.

7.            Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy shall be effective as a manually executed
counterpart of this Amendment.

8.            Governing Law. This Amendment shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed and to be performed entirely within such State,
and shall be further subject to the provisions of Sections 10.14 and 10.15 of
the Credit Agreement.

9.            Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

10.         References. All references in any of the Loan Documents to the
“Credit Agreement” shall mean the Credit Agreement, as amended hereby.

11.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each Borrower, the Administrative Agent and each of the
Guarantors and Lenders, and their respective successors, legal representatives,
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.

 

 

C796875 (Conformed Copy)

4

 



 

 

[Signature pages follow.]

 

C796875 (Conformed Copy)

5

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWERS:

BARNES & NOBLE, INC.

By:       /s/ Maria B. Florez                              

 

Name:

Maria B. Florez

 

 

Title:

Vice President & Treasurer

 

 

BARNES & NOBLE BOOKSELLERS, INC.

BARNESANDNOBLE.COM LLC

B. DALTON BOOKSELLER, LLC

BARNES & NOBLE PUBLISHING, INC.

STERLING PUBLISHING CO., INC.

BARNES & NOBLE BOOKSELLERS

(TEXAS), L.P.

BARNES & NOBLE PURCHASING, INC.

 

By:       /s/ Maria B. Florez                              

 

Name:

Maria B. Florez

 

 

Title:

Vice President & Treasurer

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

GUARANTORS:

 

DOUBLEDAY BOOK SHOPS, INC.

CCI HOLDINGS, INC.

B&N GENERAL PARTNER (TEXAS) CORP.

B&N LIMITED PARTNER (TEXAS) CORP.

BARNESANDNOBLE.COM INC.

BARNES & NOBLE BOOKQUEST LLC

MARKETING SERVICES (MINNESOTA) CORP.

BARNES & NOBLE SERVICES, INC.

By:       /s/ Maria B. Florez                              

 

Name:

Maria B. Florez

 

 

Title:

Vice President & Treasurer

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By: /s/ Don B. Pinzon                                                 

 

Name: Don B. Pinzon

 

Title:

Vice President

 

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

LENDERS:

 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

By: /s/ Ross Evans                                                       

 

Name: Ross Evans

 

 

Title:

Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

JPMORGAN CHASE BANK, N.A.

 

By: /s/ Susan H. Atha                                                 

Name: Susan H. Atha

 

Title:

Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

CITICORP USA, INC.

 

By: /s/ Charles Philipp                                               

Name: Charles Philipp

 

Title:

Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

ING CAPITAL LLC

 

By: /s/ Bill Redmond                                                 

Name: William B. Redmond

 

Title:

Managing Director

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

SUNTRUST BANK

 

By: /s/ Katherine L. Bass                                          

 

Name:

Katherine L. Bass

 

Title:

Vice President

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By: /s/ Denis Waltrich                                               

Name: Denis Waltrich

 

Title:

Associate

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

SOVEREIGN BANK

 

By: /s/ Dexter Freeman                                             

Name: Dexter Freeman

 

Title:

Market Manager

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

UNION BANK OF CALIFORNIA, N.A.

 

By: /s/ Tawny J. Palovchik                                        

 

Name:

Tawny J. Palovchik

 

 

Title:

Investment Banking Officer

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

By: /s/ Peter M. Angelica                                          

Name: Peter M. Angelica

 

Title:

Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

THE BANK OF NEW YORK

 

By: /s/ Scott Detraglia                                               

 

Name:

Scott Detraglia

 

Title:

Vice President

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

FIFTH THIRD BANK

 

By: /s/ George B. Davis                                             

Name: George B. Davis

 

Title:

Vice President



 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

By: /s/ Jennifer G. Erickson                                      

 

Name:

Jennifer G. Erickson

 

Title:

Vice President

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

NATIONAL CITY BANK

 

By: /s/ Brian Strayton                                                 

Name: Brian Strayton

 

Title:

Senior Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

THE ROYAL BANK OF SCOTLAND PLC

 

By: /s/ Belinda Wheeler                                           

 

Name:

Belinda Wheeler

 

 

Title:

Senior Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

U.S. BANK NATIONAL ASSOCIATION

 

By: /s/ Gregory L. Dryden                                        

Name: Gregory L. Dryden

 

Title:

Sr. Vice President

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

COMERICA BANK

 

By: /s/ Sarah R. West                                                 

Name: Sarah R. West

 

Title:

Assistant Vice President

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

FIRST HAWAIIAN BANK

 

By: /s/ Charles L. Jenkins                                          

Name: Charles L. Jenkins

 

Title:

Senior Vice President, Manager

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 



 

 

CAPITAL ONE NATIONAL ASSOCIATION

 

By: /s/ Julie Nosser                                                     

Name: Julie Nosser

 

Title:

Assistant Vice President

 

 

 

 

Signature Page to Amendment No. 1 to Credit Agreement

C796875 (Conformed Copy)

 

 

 